Citation Nr: 0333671	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  97-17 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.  

2.  Entitlement to service connection for pes planus.  

3.  Entitlement to an initial disability rating greater than 
10 percent for right and left knee traumatic arthritis before 
January 13, 1997.  

4.  Entitlement to an initial disability rating greater than 
10 percent for right knee traumatic arthritis as of January 
13, 1997.

5.  Entitlement to an initial disability rating greater than 
10 percent for left knee traumatic arthritis as of January 
13, 1997.  

6.  Entitlement to a compensable initial disability rating 
for right lung fibrous density.  

7.  Entitlement to a compensable initial disability rating 
for prostatitis.  

8.  Entitlement to a compensable initial disability rating 
for status post excision of basal cell carcinoma under the 
left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1970 to December 
1971 and from October 1979 to June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 

The case returns to the Board following a remand to the RO in 
March 2001. 

VA medical records show that the veteran underwent surgical 
treatment for service-connected plantar fasciitis in October 
2000.  This evidence may be accepted as an informal claim for 
an increased evaluation for the disability.  The matter has 
not been addressed by the RO.  It is therefore referred to 
that office for the appropriate action.   

The issues of entitlement to increased disability ratings for 
the knees, right lung fibrous density, prostatitis, and 
status post excision of basal cell carcinoma under the left 
eye are addressed in the REMAND portion of the decision, 
below.  
FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of a diagnosis of a 
chronic bilateral hip disorder.

3.  The evidence does not show, and in fact the veteran does 
not allege, that he currently has pes planus.    
  

CONCLUSIONS OF LAW

1.  Service connection for a bilateral hip disorder is not 
established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  Service connection for pes planus is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in a November 2001 letter, the RO explained the 
provisions of the VCAA, including VA responsibility to obtain 
VA records, service records, and records from other federal 
agencies, as well as the veteran's responsibility to provide 
private medical or other evidence or information needed for 
the RO to assist him in obtaining that evidence.  The RO also 
explained the evidence needed to substantiate his claims for 
service connection for a bilateral hip disorder and pes 
planus, listed the evidence already of record, and asked the 
veteran to identify any additional evidence relevant to the 
appeal.  The Board is satisfied that this notice meets the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Also with respect to notice, the Board notes that, in a 
recent decision, the U.S. Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  It found 
that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Board acknowledges that the 
November 2001 letter from the RO to the veteran concerning 
the VCAA asks the veteran to submit any information or 
evidence within 60 days of the letter.  However, the letter 
also explains the consequences if information or evidence was 
received within one year after the date of the letter or 
after one year from the date of the letter.  The veteran 
immediately responded to the letter, relating that he had VA 
treatment only.  The RO issued its final rating action on the 
issues on appeal in November 2002, such that about one year 
was allowed for consideration of the claims.  Neither the 
veteran nor his representative has alleged any prejudice as a 
result of the letter.  Accordingly, the Board will proceed to 
evaluate the appeal.  

With respect to the duty to assist, the claims folder 
includes service medical records, VA treatment records, and 
reports of several medical examinations.  38 U.S.C.A. § 
5103A.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In 
February 2002, the veteran related that he had VA medical 
care only.  Records of that care have been secured.  As there 
is no suggestion from the veteran or from the record that 
additional evidence remains outstanding with respect to the 
issues addressed in this decision, the Board finds that the 
duty to assist is satisfied.    

Finally, as he has received all notice and assistance 
required by the VCAA, the Board may proceed to adjudicate the 
appeal without prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the March 2001 remand, as they relate to 
the issues disposed of herein.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The Board notes that, in the 
October 2003 Appellant's Brief, the veteran's representative 
finds compliance with the VCAA on remand.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The issues certified on appeal include entitlement to service 
connection for a bilateral hip disorder and pes planus.  The 
first requirement for any claim for service connection is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the veteran argues that he has bilateral hip pain.  
However, there is no diagnosis of a bilateral hip disorder.  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
The veteran, as a lay person, is not competent to offer an 
opinion as the existence of a chronic disorder or as to an 
appropriate diagnosis therefore.  Grottveit, 5 Vet. App. at 
93; Espiritu, 
2 Vet. App. at 494.  The Board acknowledges that the report 
of the August 1995 VA general medical examination shows a 
diagnosis of mild degenerative joint disease.  However, this 
diagnosis appears to be based on the veteran's reported 
medical history.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (medical history provided by a veteran and recorded by 
an examiner without additional enhancement or analysis is not 
competent medical evidence).  In fact, a bone scan performed 
in March 1997 and X-rays performed in November 1997 show no 
abnormality of the hips, such the August 1995 diagnosis is 
not supported by the evidence of record.  

With respect to the claim for service connection for pes 
planus, the Board emphasizes that the veteran does not 
actually allege that he has the disorder.  In fact, in his 
April 1997 substantive appeal, he states that the pes planus 
is actually a misdiagnosis of the foot problems that bothered 
him in service, which he identified as bone spurs.  The 
evidence supports the veteran's allegations.  Although the 
report of the August 1995 VA examination refers to mild pes 
planus, the November 1997 VA examiner indicated that the 
diagnosis was probably incorrect, given the arch demonstrated 
in the feet at that time.  X-rays of the feet taken for that 
examination were normal.  VA outpatient records reflect a 
consistent diagnosis of plantar fasciitis.  Although the RO 
denied service connection for bone spurs of the feet in a 
July 1998 rating decision, it granted service connection for 
plantar fasciitis.  See Hoag v. Brown, 4 Vet. App. 209 (1993) 
(defining plantar fasciitis as "inflammation involving the 
plantar fascia especially in the area of its attachment to 
the calcaneus and causing pain under the heel in walking and 
running"); Fenderson v. West, 12 Vet. App. 119 (1999) 
(plantar fasciitis is inflammation of the sole of the foot, 
associated with eosinophilia, edema, and swelling).  Thus, it 
appears that the veteran is service connected for the foot 
disability from which he asserts he suffers.  

In conclusion, in the absence of a diagnosis of a chronic 
bilateral hip disorder or of pes planus, the evidence is not 
so evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  Thus, the 
preponderance of the evidence is against service connection 
for a bilateral hip disorder and pes planus.    


ORDER

Service connection for a bilateral hip disorder is denied. 

Service connection for pes planus is denied.    


REMAND

As discussed above, the VCAA expanded VA's duty to notify a 
claimant and his representative on certain aspects of claim 
development.  Specifically, the VCAA provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

In this case, the Board's March 2001 remand instructions 
asked the RO to provide the veteran and representative with 
requisite VCAA notice with respect to the service connection 
issues on appeal.  However, the body of the remand emphasized 
that the duty to notify applied equally to each type of 
claim, service connection and increased rating.  In any 
event, the RO's VCAA letter to the veteran issued in November 
2001 addressed the evidence needed to substantiate only the 
service connection claims.  Thus, the veteran has not 
received proper notice concerning any of his claims for an 
increased disability evaluation.  See Quartuccio, supra; 
Charles, supra.  Therefore, a remand to the RO is required in 
order to correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In order to comply with the 
VCAA, on remand, the RO should provide the required VCAA 
notice with respect to each claim for an increased disability 
rating on appeal and make clear for the veteran that a full 
year is allowed for response to such notice.  See Paralyzed 
Veterans of America, supra.

In addition, the Board finds a lack of compliance with 
instructions from the March 2001 remand on certain issues.  
That is, the report of the September 2002 VA examination 
fails to address all the issues and questions set forth in 
the remand with respect to the claims concerning prostatitis 
and right lung fibrous density.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall, 11 Vet. App. at 
271.  Failure of the Board to insure compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision. Id.  Accordingly, a remand is 
required to ensure compliance with the instructions from the 
previous remand.    

Finally, the Board notes that, during the course of this 
appeal, VA promulgated new regulations concerning the 
evaluation of skin disabilities, including scars, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. pt. 4).  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Review of the October 2002 supplemental statement of 
the case reveals no notice to the veteran of the amended 
rating criteria and no consideration of the amended rating 
criteria in the consideration of the issue.  This deficiency 
must be corrected on remand.  See Bernard, 4 Vet. App. at 
392-94.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should take steps to comply 
with the VCAA, to include notifying the 
veteran and his representative of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claim for each 
increased rating issue on appeal, and of 
what information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The RO ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The veteran should be afforded the 
necessary VA examinations as set forth 
below to evaluate the severity of his 
service-connected disabilities.  Except as 
otherwise provided, all indicated tests 
and studies should be performed as deemed 
necessary by the examiner.  The claims 
folder must be made available to the 
respective examiner for review before each 
examination.

a) a VA pulmonary examination to 
evaluate the disability related to right 
lung fibrous density.  The examiner is 
asked to identify and describe any 
symptomatology associated with the right 
lung fibrous density.  If prior pulmonary 
function tests demonstrate respiratory 
disease, the examiner should discuss 
whether such disease is related to the 
right lung fibrous density.    

b) a VA genitourinary examination to 
evaluate the prostatitis.  The examiner 
is asked to identify and describe any 
symptomatology associated with the 
prostatitis.  In addition to performing a 
physical examination, the examiner should 
specifically discuss the need for using 
absorbent materials, daytime voiding 
intervals, the number of episodes of 
awakening to void, and urinary retention, 
hesitancy, slow or weak stream, force of 
stream, or other manifestations of 
voiding obstruction.  The examiner should 
also discuss the occurrence, frequency, 
and severity of urinary tract infections, 
if any.        
3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

4.  After completing any additional 
necessary development, the RO should 
readjudicate each issue on appeal.  If 
the disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



